Lahtinen, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 25, 2011, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant lost his employment as a press operator due to disqualifying misconduct. The record establishes that on April 2, 2010, claimant removed two boxes of used metal plates from the employer’s premises in violation of the employer’s policy for disposal of such property and sold them for $99. Furthermore, claimant’s supervisor testified that on March 12, 2010, claimant removed scrap paper from the employer’s premises and was verbally warned that nothing should be removed from the workplace without prior authorization. Inasmuch as a violation of a known policy of the employer that is detrimental to the employer’s interest has been held to constitute disqualifying misconduct (see Matter of Kaissar [Commissioner of Labor], 3 AD3d 829, 830 [2004]), we find no reason to disturb the Board’s decision. Claimant’s contention that he was unaware of the employer’s policy presented a credibility issue for the Board to resolve (see Matter of Schaffer [Byrne Dairy, Inc. — Commissioner of Labor], 54 AD3d 1111, 1112 [2008]).